DETAILED ACTION
	Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Two of the non-patent literature documents (cite numbers 3 and 4) cited in the IDS filed 26 April 2021 were not considered because their publication dates were not cited.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 8, “chambers ., each” should be changed to --chambers, each-- (i.e. the period should be deleted).  
In claim 6, lines 3-4, it appears that the recitation of the pressure chambers “being non-circular” should be clarified as referring to the cross-sections of the pressure chambers because it appears that the recitation refers to the cross-sections of the pressure chambers 74 having slots 292 for the ribs 256 of the pinch valves 250.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 6-9 are rejected (wherein claims 8-9 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how the flanges 258, 260 are radially offset from each other.  As understood, specific features on each of the flanges 258, 260 are radially offset from each other, specifically, said features are pointer apexes 274, and the recitation of the radially offset flanges is directed to the offset of these features on the flanges.
In claim 6, lines 5-8, it is unclear how the first and second pressure chambers 74 are oriented in different directions about the central longitudinal axis of the body of the pinch valve housing 72, because the pressure chambers 74 are understood as being oriented in parallel with each other and the central longitudinal axis.
In claim 7, line 2, it is unclear whether the pressure passages 208 extend from a common inlet port, or respective inlet ports.  As understood, each of the pressure passages 208 extend from a respective inlet port 209, in which case, it is suggested that “an inlet port” be changed to --a respective inlet port--. 
In claim 7, last line, it is unclear whether “said longitudinal axis” refers to the longitudinal axes of the pinch valve bodies or the longitudinal axes of the pressure chambers.  As understood, the recitation refers to one of the longitudinal axes of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 (as understood: 2) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulkerson et al. (US 2005/0158187, hereinafter Fulkerson ‘187) in view of Fulkerson (US D726,873 , hereinafter Fulkerson ‘873).
Regarding claim 1, Fulkerson ‘187 discloses in Figs. 2-5 a dense phase powder pump for pumping particulate material, comprising: 
a first housing 414; 
a gas permeable filter (comprising any of gas permeable filters 438, 440) disposed in said first housing 414; 
a pinch valve housing comprising a body 416 (alternatively including manifold 425) defining four pressure chambers 446, wherein said pinch valve housing is transparent (paragraph 76) and removable as a unit from the dense phase powder pump (by unfastening bolts 428 and/or 430 holding the manifolds 414, 424, 416, 426 together, as disclosed in paragraph 62); and 
four pinch valves 480, 481, wherein each of said four pinch valves 480, 481 is disposed in a respective one of said four pressure chambers 446, each pinch valve 480, 481 comprising: 
an annular body 482 having an outer surface, a central flow passage that extends therethrough along a longitudinal axis, and an outer diameter measured perpendicular to the longitudinal axis; 
a first end flange 484 on a first end of said annular body 482 and a second end flange 482 on an opposite end of said annular body 482, wherein each said first end flange 484 and second end flange 484 have a larger outside diameter than said annular body 482. 
Fulkerson ‘187 lacks each pinch valve comprising a pair of ribs aligned along said outer diameter of the annular body and extending longitudinally along opposed sides of said outer surface of said annular body from said first end flange to said second end flange, wherein a thickness of at least a portion of each rib of the pair of ribs increases as each respective rib extends along the longitudinal axis.
Fulkerson ‘873 teaches in Figs. 1-7 a pinch valve (which one having ordinary skill in the art would recognize from the title of the invention being “PINCH VALVE”, the assignee being the same as the present applicant, and the close resemblance with the pinch valve of the present application) comprising a pair of ribs aligned along said outer diameter of the annular body and extending longitudinally along opposed sides of said outer surface of said annular body from said first end flange to said second end flange, wherein a thickness of at least a portion of each rib of the pair of ribs increases as each respective rib extends along the longitudinal axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pinch valves disclosed in Fulkerson ‘187 to each comprise a pair of aligned ribs on the outer diameter of the annular body that increase in thickness along the longitudinal axis of the annular body as an ornamental shape, as Fulkerson ‘873 teaches in its claim.  Furthermore, the ribs add rigidity to the pinch valve, which prevents unplanned twisting of the pinch valve that may hinder its performance.  The pinch valves disclosed by Fulkerson ‘187 are designed to control fluid flow by external fluid pressure squeezing the pinch valve radially inward, so twisting of the pinch valves could make the pinch valves perform differently than how they were intended.
Regarding claims 2 and 3, Fulkerson ‘187 discloses end flanges, as previously discussed, but lacks teaching that said first end flange of each of said four pinch valves is radially offset from said second end flange of each of said four pinch valves, and said first end flange and said second end flange of each of said four pinch valves comprises alignment indicia thereon.
Fulkerson ‘873 teaches in Figs. 1-7 that both end flanges comprise alignment indicia thereon (wherein the pointed sections on the flanges inherently can be used to help align the pinch valve in the bore in which it is disposed) such that the end flanges are radially offset from each other (because the pointed section point in different directions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end flanges in the combination of Fulkerson ‘187 and Fulkerson ‘873 to have pointed sections that point in different directions, such that they are radially offset from each other, as an ornamental shape as Fulkerson ‘873 teaches in its claim.  Furthermore, the uniquely shaped end flanges taught by Fulkerson ‘873 would help prevent rotation of the end flanges when the pinch valves are assembled in their respective pressure chambers, and therefore, rotation of the pinch valves’ bodies is also prevented, so performance of the pinch valves would be predictable and consistent because the pinch valve stay in their specific orientation within the pressure chambers.   
Regarding claim 4, Fulkerson ‘187 (as well as Fulkerson ‘873) discloses in Figs. 2-5 that said first end flange and said second end flange of each of said four pinch valves have matching shapes.  
Regarding claim 5, Fulkerson ‘187 discloses in Figs. 2-5 that each of said four pinch valves 480, 481 is configured to be disposed in the respective one of said four pressure chambers 446 in a first 294849-0024-3681.1Attorney Docket No. 098987.024880longitudinal orientation or a second longitudinal orientation that is inverse from said first longitudinal orientation (because the pinch valves 480, 481 could be flipped about axes perpendicular to their longitudinal axes and look the same as their original orientation), and the pinch valves modified in view of Fulkerson ‘873 could be inversed by similarly flipping the pinch valves about said perpendicular axes and then the rotating the pinch valves about their longitudinal axes given the shape of pinch valves taught by Fulkerson ‘873.  
Claims 6-8 (as understood: all) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulkerson ‘187 in view of Fulkerson ‘873, as applied to claim 1 above, and further in view of Johnson (US 2,627,874). 
Regarding claim 6, Fulkerson ‘187 discloses in Figs. 2-5 that the body 416 of the pinch valve housing has a central longitudinal axis, said four pressure chambers 446 of said body 416 comprising a first pressure chamber (such as 446a) and a second pressure chamber (such as 446b), each of said first pressure chamber and said second pressure chamber being non-circular (because they are three dimensional and cylindrical-like), said first pressure chamber being oriented in a first direction about said central longitudinal axis and said second pressure chamber being oriented in a second direction about said central longitudinal axis that is different from said first direction (as much as the applicant’s pressure chambers 74, which are understood to be parallel).  
Fulkerson ‘187 and Fulkerson ‘873 lack the first and second pressure chambers each comprising a pair longitudinal slots for receiving the pair of ribs of a respective one of said four pinch valves.
Johnson teaches in Figs. 1-7 that the pressure chamber containing a pinch valve with ribs 21, wherein the chamber has a non-circular cross section because it comprises the same number of longitudinal slots 22 as ribs 21 for receiving the ribs 21 (col. 2, lines 23-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure chambers in the combination of Fulkerson ‘187 and Fulkerson ‘873 to each comprise the same number of longitudinal slots as ribs on the pinch valve to receive the ribs, as Johnson teaches, wherein the reception of the ribs in the slots help prevent twisting of the pinch valve (including if it’s just the portions of the ribs near the end flanges that remain in the slots during the occluding process of the pinch valve), which prevents unintended twisting of the pinch valve that may hinder its performance.  The pinch valves disclosed by Fulkerson ‘187 are designed to control fluid flow by external fluid pressure squeezing the pinch valve radially inward, so twisting of the pinch valves could make the pinch valves perform differently than how they were intended.
Regarding claim 7, Fulkerson ‘187 discloses in Figs. 2-5 that the body 416, 424 of the pinch valve housing defines four pressure passages 456, each of said four pressure passages 456 extending from an inlet port (that opens up to one of ports 452, 454) to a respective one of said four pressure chambers 446, the four pressure chambers 446 each having a longitudinal axis, wherein said pressure passages 456 
Regarding claim 8, Fulkerson ‘187 discloses in Figs. 2-5 that each of said four pressure passages 456 extends from said respective one of said four pressure chambers 446 at a respective opening (at the junction of the pressure passage 456 and the pressure chamber 446).  
Claims 1 and 4-5 (alternatively: all) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulkerson ‘187 in view of Fulkerson (US D597,629, hereinafter Fulkerson ‘629).
Regarding claim 1, Fulkerson ‘187 discloses in Figs. 2-5 a dense phase powder pump for pumping particulate material, comprising: 
a first housing 414; 
a gas permeable filter (comprising any of gas permeable filters 438, 440) disposed in said first housing 414; 
a pinch valve housing comprising a body 416 (alternatively including manifold 424) defining four pressure chambers 446, wherein said pinch valve housing is transparent (paragraph 76) and removable as a unit from the dense phase powder pump (by unfastening bolts 428 and/or 430 holding the manifolds 414, 424, 416, 426 together, as disclosed in paragraph 62); and 
four pinch valves 480, 481, wherein each of said four pinch valves 480, 481 is disposed in a respective one of said four pressure chambers 446, each pinch valve 480, 481 comprising: 

a first end flange 484 on a first end of said annular body 482 and a second end flange 482 on an opposite end of said annular body 482, wherein each said first end flange 484 and second end flange 484 have a larger outside diameter than said annular body 482.  
Fulkerson ‘187 lacks each pinch valve comprising a pair of ribs aligned along said outer diameter of the annular body and extending longitudinally along opposed sides of said outer surface of said annular body from said first end flange to said second end flange, wherein a thickness of at least a portion of each rib of the pair of ribs increases as each respective rib extends along the longitudinal axis.
Fulkerson ‘629 teaches in Figs. 1-5 a pinch valve (which one having ordinary skill in the art would recognize from the title of the invention being “VALVE”, the assignee being the same as the present applicant, and the close resemblance with the pinch valve of the present application) comprising a pair of ribs aligned along said outer diameter of the annular body and extending longitudinally along opposed sides of said outer surface of said annular body from said first end flange to said second end flange, wherein a thickness of at least a portion of each rib of the pair of ribs increases as each respective rib extends along the longitudinal axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pinch valves disclosed in Fulkerson ‘187 to each comprise a pair of aligned ribs on the outer 
Regarding claim 4, Fulkerson ‘187 (as well as Fulkerson ‘629) discloses in Figs. 2-5 that said first end flange and said second end flange of each of said four pinch valves have matching shapes.  
Regarding claim 5, Fulkerson ‘187 discloses in Figs. 2-5 that each of said four pinch valves 480, 481 is configured to be disposed in the respective one of said four pressure chambers 446 in a first 294849-0024-3681.1Attorney Docket No. 098987.024880longitudinal orientation or a second longitudinal orientation that is inverse from said first longitudinal orientation (because the pinch valves 480, 481 could be flipped about axes perpendicular to their longitudinal axes and look the same as their original orientation), and the pinch valves modified in view of Fulkerson ‘629 could be inversed for the same reason given the shape of pinch valves taught by Fulkerson ‘629.  
Claims 6-8 (alternatively: all; as understood: all) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulkerson ‘187 in view of Fulkerson ‘629, as applied to claim 1 above, and further in view of Johnson. 
Regarding claim 6, Fulkerson ‘187 discloses in Figs. 2-5 that the body 416 of the pinch valve housing has a central longitudinal axis, said four pressure chambers 446 of said body 416 comprising a first pressure chamber (such as 446a) and a second pressure chamber (such as 446b), each of said first pressure chamber and said second pressure chamber being non-circular (because they are three dimensional and cylindrical-like), said first pressure chamber being oriented in a first direction about said central longitudinal axis and said second pressure chamber being oriented in a second direction about said central longitudinal axis that is different from said first direction (as much as the applicant’s pressure chambers 74, which are understood to be parallel).  
Fulkerson ‘187 and Fulkerson ‘629 lack the first and second pressure chambers each comprising a pair longitudinal slots for receiving the pair of ribs of a respective one of said four pinch valves.
Johnson teaches in Figs. 1-7 that the pressure chamber containing a pinch valve with ribs 21, wherein the chamber has a non-circular cross section because it comprises the same number of longitudinal slots 22 as ribs 21 for receiving the ribs 21 (col. 2, lines 23-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure chambers in the combination of Fulkerson ‘187 and Fulkerson ‘629 to each comprise the same number of longitudinal slots as ribs on the pinch valve to receive the ribs, as Johnson teaches, wherein the reception of the ribs in the slots help prevent twisting of the pinch valve (including if it’s just the portions of the ribs near the end flanges that remain in the slots during the occluding process of the pinch valve), which prevents unintended 
Regarding claim 7, Fulkerson ‘187 discloses in Figs. 2-5 that the body 416, 424 of the pinch valve housing defines four pressure passages 456, each of said four pressure passages 456 extending from an inlet port (that opens up to one of ports 452, 454) to a respective one of said four pressure chambers 446, the four pressure chambers 446 each having a longitudinal axis, wherein said pressure passages 456 extend from said respective one of said four pressure chambers 446 at an oblique angle relative to said longitudinal axis.  
Regarding claim 8, Fulkerson ‘187 discloses in Figs. 2-5 that each of said four pressure passages 456 extends from said respective one of said four pressure chambers 446 at a respective opening (at the junction of the pressure passage 456 and the pressure chamber 446).  
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 9, each of said pair of longitudinal slots being radially offset by an angle from an opening of said respective one of said four pressure chambers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753